         Case 4:19-cv-05414-HSG Document 2 Filed 08/28/19 Page 1 of 2



 1   STEVEN A. NIELSEN, CALIFORNIA STATE BAR NO. 133864
     (STEVE@NIELSENPATENTS.COM)
 2
     100 LARKSPUR LANDING CIRCLE, SUITE 216
 3   LARKSPUR, CA 94939-1743
     TELEPHONE:(415) 272-8210
 4
     Attorneys for Plaintiff
 5   ROTHSCHILD PATENT IMAGING LLC, a Texas limited liability corporation
 6

 7                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8                                  ______________ DIVISION
 9                                                       PATENT
10   ROTHSCHILD PATENT IMAGING LLC,
                                                         Case No. ______________
11                         Plaintiff,
        v.                                               PLAINTIFF ROTHSCHILD
12                                                       PATENT IMAGING LLC ’S
     GNOME FOUNDATION,                                   F.R.C.P. 7.1 DISCLOSURE
13                                                       STATEMENT
14                         Defendant.

15                                                       DEMAND FOR JURY TRIAL

16
                       PLAINTIFF ROTHSCHILD PATENT IMAGING LLC.’S
17
                            F.R.C.P. 7.1 DISCLOSURE STATEMENT
18
             Pursuant to Fed.R.Civ.P. 7.1, Plaintiff Rothschild Patent Imaging LLC states that it does
19
     not have a parent corporation and that there is no publicly held corporation owning ten percent or
20
     more of its stock.
21

22                                                   Respectfully submitted,

23   August 28, 2019                                 /s/Steven A. Nielsen
                                                     Steven A. Nielsen
24   Jay Johnson                                     100 Larkspur Landing Circle, Suite 216
     (Application for Admission Pro Hac Vice to      Larkspur, CA 94939
25
     be filed)                                       PHONE 415 272 8210
26   Kizzia Johnson PLLC                             E-MAIL: Steve@NielsenPatents.com
     1910 Pacific Ave.
27   Suite 13000                                     Attorneys for Plaintiff Rothschild Patent
28                                                 -1-
     PLAINTIFF ROTHSCHILD PATENT IMAGING LLC’S
     F.R.C.P. 7.1 DISCLOSURE STATEMENT
         Case 4:19-cv-05414-HSG Document 2 Filed 08/28/19 Page 2 of 2



 1   Dallas, TX 75201                               Imaging LLC
     (214) 451-0164
 2
     jay@kjpllc.com
 3

 4                                  CERTIFICATE OF SERVICE
 5
            I hereby certify that on August 28, 2019, I electronically filed the above documents with
 6
     the Clerk of Court using CM/ECF which will send electronic notification of such filings to all
 7
     registered counsel.
 8

 9                                                       /s/Steven A Nielsen
                                                         Steven A. Nielsen
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28                                                 -2-
     PLAINTIFF ROTHSCHILD PATENT IMAGING LLC’S
     F.R.C.P. 7.1 DISCLOSURE STATEMENT
